DETALED ACTION
	This is in response to the above application filed on 03/29/2019. Claims 1-9, 24, 26, and 47-55 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In paragraph [0044], “a pir of inner jaws” should read “a pair of inner jaws”.  
Appropriate correction is required.
Claim Objections
Claims 1, 47, 48, and 49 are objected to because of the following informalities:  
In line 7 of claim 1, “elment” should be changed to “element”;
In line 9 of claim 1, “a pull wire have a distal portion” should be changed to “a pull wire having a distal portion”;
In line 9 of claim 47, “endvascular” should be changed to “endovascular”;
In line 10 of claim 49, “configure” should be changed to “configured”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 24 recites “the tubular member” in line 2. There is insufficient antecedent basis for this limitation in the claims. 
Claim 47 recites a sheath element “concasing” the endovascular prosthesis. The specification of the present invention does not use or set forth a definition of the term “concasing”, nor is there a commonly accepted meaning of this term in the art. Therefore, it is unclear what relationship between the sheath element and the endovascular prosthesis this limitation is intending to set forth. For the purpose of examination, the term “concasing” is interpreted to mean “encasing”.
Claim 48 recites the limitation “receiving (a) and (b)” in line 2. It is unclear what limitations “(a)” and “(b)” are referring to. Claim 48 depends from claim 47 which recites “(a) an endovascular prosthesis comprising a delivery device attachment portion” and “(b) the endovascular prosthesis delivery device defined in Claim 1”, and further depends from claim 1 which recites “(a) a hub insert element disposed near a proximal portion of the delivery device” and “(b) a delivery frame element”. It is unclear which of (a) and (b) claim 48 is intending to refer to. “(a) and (b)” should be replaced with the full limitations they are representing.
Claim 49 recites “(and preferably disposed exteriorly with respect to)” in lines 10-11. Use of the term “preferably” renders the claim indefinite because it is unclear if the limitation following this term is required by the claim or not. Furthermore, the use of parenthesis renders the claim indefinite because it is unclear is the limitations within the parenthesis are required by the claim or merely provided as example.  
Claims 50-55 are rejected under 35 USC 112(b) because they depend from claim 49 and therefore contain the same deficiencies. 
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record fails to teach or render obvious an endovascular prosthesis delivery device comprising a hub insert element movable relative to a delivery frame element to release a prosthesis from a pull wire, further comprising a first retention element configured to secure the hub insert element with respect to the delivery frame element during delivery of the prosthesis and be breakable to allow for relative movement of the hub insert element and delivery frame element, in combination with the remaining limitations of the claim. The closest prior art Ricci (CA 2432028) teaches a endovascular prosthesis delivery device having a hub insert element, a delivery frame, and a pull wire assembly as claimed, wherein the pull wire assembly comprises a pull wire disposed in the prosthesis attachment zone for attachment to a prosthesis and movable to release the prosthesis. Vonderwalde (US 2011/019867) teaches a retention element disposed exteriorly to a prosthesis delivery device to secure a prosthesis and breakable to release said prosthesis. However, no prior art teaches or suggests the combination of these elements as claimed, particularly such that the first retention element is configured to secure the hub insert element with respect to the delivery frame element during delivery of the prosthesis  and be breakable to allow for relative movement of the hub insert element and delivery frame element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 47-48 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 49-55 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771